Exhibit 10(q)-7



AMENDMENT NO. 6

 

TO

 

PPL EXECUTIVE DEFERRED COMPENSATION PLAN

 

WHEREAS, PPL Services Corporation ("PPL") has adopted the PPL Officers Deferred
Compensation Plan ("Plan") effective July 1, 2000; and

WHEREAS, the Plan was amended and restated effective November 1, 2003, and
subsequently amended by Amendment No. 1, 2, 3, 4 and 5; and

WHEREAS, PPL desires to further amend the Plan;

NOW, THEREFORE, the Plan is hereby amended as follows:

 

I.Effective January 1, 2016, the following sections of Article IV is amended to
read:



 

Article IV

Deferred Cash Compensation and Deferred Cash Awards

 

4.11 The Account of any Participant hired on or after January 1, 2012, with
Deferred Cash Compensation and Deferred Cash Awards for the calendar year shall
be increased by a Matching Contribution and a Fixed Contribution. The Matching
Contribution shall be an amount equal to 75% of the aggregate Deferred Cash
Compensation and Deferred Cash Awards that do not exceed 6% Cash Compensation,
minus the maximum amount of Matching Contributions that could have been made to
the Participant’s Accounts in the PPL Retirement Savings Plan for that calendar
year if the Participant made the maximum employee contributions permitted. The
Fixed Contribution shall be an amount equal to 3% of Cash Compensation and Cash
Award minus the amount of the Fixed Contribution made to the Participant’s
Accounts in the PPL Retirement Savings Plan for that calendar year.

 

II.Except as provided for in this Amendment No. 6, all other provisions of the
Plan shall remain in full force and effect.

IN WITNESS WHEREOF, this Amendment No. 6 is executed this _____ day of
_____________________, 2015.

  

 



  PPL SERVICES CORPORATION               By:       Stephen R. Russo     Sr. Vice
President – Human Resources &     Services and Chief HR Officer









 

 

 

 

 

 

 

 

 

